Spring, J. :
' The action was commenced by the appellant, a colored man, to recover a penalty against the respondent for refusing to shine the shoes of the appellant in violation of chapter 1042, Laws of 1895, section 1 of which reads as follows : “ That all persons within the jurisdiction of this State shall be entitled to the' full and equal accommodations, advantages, facilities and privileges of - inns, restaurants, hotels, eating-houses, bath-houses, barber-shops, theatres, music halls, public conveyances on land and water, and all other places of-public accommodation or amusement, subject only to the conditions and limitations established by law and applicable alike to all citizens.”
Section 2 provides a penalty of “ not less than one hundred dollars nor more than five hundred dollars to the person aggrieved ” against “ any person who shall violate any of the provisions of the foregoing section by denying to any citizens, except for reasons applicable alike to all citizens of every race, creed or color, and regardless of race, creed and color, the full enjoyment of any of the accommodations, advantages, facilities or privileges in said section enumerated.”
The respondent maintained a shoe-polishing stand located in the entrance to the Powers Block, a large commercial building in the city of Rochester, and extensively used for offices. ' On the 27th day of November, 1901, the plaintiff applied to the defendant to shine his shoes, tendering him ten cents, the charge therefor, but the defendant refused, stating he did not shine the shoes of colored men. It is conceded that the plaintiff is respectable and orderly, and the proof shows and the verdict establishes that the only ground of refusal was that the plaintiff is a colored man. The only question involved on this appeal is whether the defendant is within the purview of the act mentioned.
The liberation of the slaves and the suppression of the Rebellion *532were supplemented by the adoption of the 13th, 14th arid 15th amendments to the National Constitution according to the colored people their civil rights and investing them with citizenship. These amendments indicated a clear purpose to secure equal rights to the black people with the white race. In appreciation of the sentiment which animated the adoption of these amendments the Legislatures of many of the States have from: time to time enacted laws intended to prohibit race discrimination and'to make effective the privileges of citizenship which, the National Constitution, as amended, was designed'to guarantee to these unfortunate people. The whole trend of legislation on this subject in the State of New York from 1813 (Chap. 186) to the act under review (Laws of 1895, chap. 1042) has been progressively in this direction. For instance, by chapter 692 of the- Laws of 1893, amending section 383 of the Penal Code, the enumeration of the places, the privileges and- enjoyment of which were not to be denied to a “ person because of race, creed or color,” was considerably extended and places “ of public resort ” were included among those to which the prohibition applied. By the act ñów in' force (Laws of 1895, chap. 1042) the list of places to which the inhibition related was again extended and the general clause “and all other places of public accommodation or amusement” was added.
‘ It is plainj therefore, that the policy of the Legislature is to extend - the places to which the colored people shall have equal access with. the Caucasian race. We must accordingly construe this statute in •the light of this manifest tendency of the Legislature. (People v. King, 110 N. Y. 418, 424.)
It is apparent also that the words- “ and all other places of public- . accommodation ” are an enlargement of the places from which the right of access is not to, be prohibited. The words themselves are ' of more general signification than places “ of public resort.” ' The increase in the number of places spepifically enumerated carries along an extension of the phrase “ other places of public accommodation,” and the general policy to lessen race distinction also warrants a broad application tó every part of the act.
It is also worthy of note that'in the act of 1893 the list of places mentioned was “ any hotel, inn, tavern, restaurant,” each of which has always been peculiarly of a public character. In the present *533act not only the number of the places has been augmented, but their character has been extended to embrace those not genetically considered as public, and yet so intended by the act, for the enlarging clause at the end is “ other places of public accommodation,” etc. There is in this uniformity characteristic of the places designated, however; they apply either to a place where refreshment is provided or where attention to the person is given. In this same line is a bootblacking stand, differing, therefore, from a store or an office.
It is exceedingly difficult to draw the line between places which may be for the accommodation of the public and those which are of a private character. The division in a measure must be an arbitrary one. In the present case the respondent plied his trade of bootblack in the corridor of a leading office building. He conspicuously advertised his business and solicited patronage. The place and the calling were as public, as an eating house or a barber shop or a bathhouse. He did not invite any.particular customers, but men and women and strangers, whoever came, were served by him, except that he distinctly drew the line against the appellant because of his color, as the jury have found.
I apprehend that the Legislature intended to denominate each place in the enumerated list as one for public accommodation. It put its own definition to that term. There is nothing in the act warranting the suggestion that an inn was to come within that scope while a different signification was to be applied to a bathhouse or a barber shop. Then it gave extension to the designated schedule by including “ other places of public accommodation,” which would embrace any other place in the like category with any of those named. These are words of enlargement, not of restriction, and were inserted in the act for some purpose. They are not meaningless. The-enumeration may not have included a grocery or drygoods store or news stand, as no attempt may have ever been made to exclude people from those places by reason of their color or creed. In stores and kindred places whoever seexs to buy and has the money is permitted to purchase. If a merchant should, ref use to sell his goods to a well-behaved black man who is ready to pay for his purchase, the act might be extended if not already comprehensive enough to meet that situation.
*534I am mindful that a statute both criminal and penal in its import is ordinarily to be construed strictly. The legislative intent, however, must control (Tonnele v. Hall, 4 N. Y. 140, 144), and that may be gathered from the circumstances inducing the act. (People v. New York & Manhattan Beach Ry. Co., 84 N. Y. 565, 568.) Where that intent has been unvaryingly manifested in one direction, and that in prohibition of a discrimination against a large class of citizens, the courts should not hesitate to keep pace with the legislative purpose. We must remember that the slightest trace of African blood places a man under the ban of belonging to that race. However respectable and worthy he may be he is ostracized socially, and when the policy of the law is against extending the prohibition to his civil rights, a liberal rather than a narrow interpretation should be given to enactments evidencing the intent to eliminate race discrimination, as far as that can be accomplished by legislative intervention. Under the construction which has been given to the act in the County Court a colored man is entitled to have his shoes polished in a barber shop if that business is carried on in the shop. The shining of shoes is an adjunct of the shop, and consequently a privilege which he may not be debarred from enjoying. If, however, the chair of the bootblack is on the street outside, or in a corridor leading to the shop, the color line may be drawn. I apprehend no such narrow construction need be .given to an act deeply affecting the civil rights of a race of people-who are citizens of the State.
In the Municipal Court the question whether this was a place of public accommodation was submitted to the jury. To be sure there was no conflict in the evidence on this branch of the case, but whatever inferences may be drawn from the surroundings and situation may now be regarded as settled in favor of the plaintiff.
The judgment of the County Court should be reversed, with costs of this appeal and that of the Municipal Court affirmed, with costs.
Concurring opinion by Adams, P. J.; Hass, J., dissented in an opinion in which McLennan, J., concurred.